Exhibit OLED TECHNOLOGY LICENSE AND TECHNICAL ASSISTANCE AGREEMENT THIS OLED TECHNOLOGY LICENSE AND TECHNICAL ASSISTANCE AGREEMENT (this “Agreement”) is entered into by and between Kyocera Corporation, a Japanese corporation with a place of business 6 Takeda Tobadono-Cho, Fushimi-ku, Kyoto 612-8501, Japan (“Kyocera”), and Universal Display Corporation, a Pennsylvania corporation with a place of business at 375 Phillips Blvd, Ewing, New Jersey 08618, U.S.A. (“Universal Display”). BACKGROUND WHEREAS, Universal Display has rights in certain patents and possesses certain know-how concerning Organic Light Emitting Devices; and WHEREAS, Kyocera desires to obtain license rights to practice under these patents and to use this know-how on the terms and conditions set forth herein; and WHEREAS, Kyocera desires to have an option to make this Agreement effective on certain conditions set forth herein. NOW, THEREFORE, intending to be legally bound, each of Kyocera and Universal Display hereby agrees as follows: AGREEMENT Article 1Definitions In addition to other terms defined elsewhere herein, the following terms shall have their corresponding meanings when used this Agreement. 1.1“Affiliate” means a corporation, partnership, trust or other entity that directly or indirectly (through one or more intermediates) controls, is controlled by or is under common control with the party in question.For such purposes, “control,” “controlled by” and “under common control with” shall mean the ability to make, or participate meaningfully in the making of, business decisions on behalf of the relevant entity and/or such party, as applicable.“Control” shall be presumed where the party in question owns fifty percent (50%) or more of the voting or other similar interests in the relevant entity. 1.2“Confidential Items” shall have the meaning set forth in Section 7.2 below. 1.3“Existing Universal Display Patents” means all patents and patent applications owned by Universal Display, or that Universal Display has the right to license to Kyocera hereunder, which patents or patent applications specifically claim or cover an OLED Module made by a Permitted Process, and which patents or patent applications have already been filed anywhere in the world as of the Effective Date, as well as its PCT patent application and all Universal Display/Kyocera Confidential Page 1 1.4foreign patent applications corresponding thereto, all issued, granted, allowed or registered patents corresponding to such patent applications, and any corresponding family member of that these patent applications, including divisions, reissues, renewals, reexaminations, extensions, continuations, or continuations-in-part thereof, including, but not limited to, the patents and patent applications listed in Exhibit A. 1.5“Improvements” means all inventions, discoveries, information and materials, patentable or unpatentable, that are enhancements or improvements to, or modifications or derivative works of, the Universal Display Technology. 1.6“Joint Improvements” means Improvements that are first conceived, developed or reduced to practice during the Term jointly by personnel of Kyocera and Universal Display, or by either of their personnel without any inventive contribution by the other party’s personnel but based on their use of the other party’s Confidential Items. 1.7“Know-How” means unpatented technical information, data, specifications, plans, drawings, designs, blueprints, formulae, processes and other similar items of a trade secret or confidential nature. 1.8“Kyocera Improvements” means Improvements that are first conceived, developed or reduced to practice during the Term by personnel of Kyocera without any inventive contribution by personnel of Universal Display or the use of any Universal Display Confidential
